WILLIAM H. INMAN, Senior Judge,
concurring.
By way of analogy, the rule is historic in this jurisdiction that jurors will not be allowed to stultify their verdict. If the rule were otherwise, many verdicts would assuredly be nullified depending upon the quality and quantity of the importunations employed.
It seems to me that this rule should apply with equal force to the attesting witnesses to the will, who at the time they affixed their signatures therto, made oath that they did so in accordance with statutory requirements.
To allow a sworn, attesting witness, (as contrasted to a third party) to impeach her action by testifying, at probate, contrarily to her signatory oath, thereby approbating her stultification, is, in effect, to vest in such witness the power to nullify a will whether by whim, importunation, or from corrupt motives.
I agree with the opinion of Judge Franks, but would go further and hold that an attest*402ing witness who does so under oath will not thereafter be allowed to stultify her self and swear the contrary.